Citation Nr: 0315116	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  02-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a right knee injury, status post 
medial meniscectomy.  

2.  Entitlement to a disability rating in excess of 10 
percent for right knee arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran had active military service from June 1972 to 
June 1975 and from May 1979 to August 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2)(ii), which 
provides "no less than 30 days to respond to notice," is 
contrary to 38 U.S.C. § 5103(b).  
The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

The RO's VCAA-related correspondence on file dated in January 
2001 merely gives the veteran only 60 days to submit evidence 
in support of his claim.  In this case, the RO's failure to 
issue a development letter consistent with the notice 
requirements of the VCAA amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should furnish the veteran 
with a development letter consistent with 
the notice requirements of the VCAA as 
clarified by Quartuccio, supra.  The 
letter should specifically notify the 
claimant that he has one year to submit 
evidence.  

3.  The RO should then conduct any 
necessary development brought about by 
the veteran's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


